DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donner 2012/0296428 (hereafter referred to as Donner) in view of Weiland et al. 2011/0224796 (hereafter referred to as Weiland) in view of Di Giacomo et al. 2009/0318977 (hereafter referred to as Di Giacomo).
Regarding claims 2 and 4, Donner discloses an orthopedic implant, comprising a tapered member 25 capable of placement in association with one or more bone segments (figs.123A-123E; par.361), the tapered member having a longitudinally extending body 45 defining an upper planar surface portion 43 (see the planar shape in figs. 123B and 123C), an opposed lower surface portion 42, opposed first and second sides (considered sides 60 in figs.123A-123E), and longitudinally opposed ends 50 (fig.123A-123E), and at least one fixation member 6516 integrally formed with the tapered member and extending laterally outwardly from the tapered member body (see the integral construction shown in figs. 123A-123E), the at least one fixation member adapted to secure the implant to the one or more bone segments to provide fixation of the one or more bone segments relative to the tapered member (par.361 discloses one wing is delivered into the sacrum and the other is delivered into the ilium), wherein the at least one fixation member includes a staple member 6516 extending from the upper planar surface portion (figs. 123A-E), wherein the staple member includes a first leg member extending laterally outwardly from the upper planar surface and defining a first leg member upper planar surface and a first leg member lower surface which is parallel to the first leg member upper planar surface (see fig.123C for the portion extending outwardly from the upper surface), and a second leg member extending downward from the first leg member (see the portion extending downward from the first leg portion in figs. 123A-C), the second leg member including an inner surface facing the tapered member, the inner surface being substantially perpendicular to the first leg member and perpendicular to the upper planar surface portion and extending in a direction from the upper planar surface portion towards the lower surface portion (see the inner surface of second leg member of the staple member 6516 as shown in at least fig.123C; the surface closest to the tapered member is perpendicular to the first leg member and upper planar surface), and an outer surface facing away from the tapered member (see fig.123C for the outer surface of the second leg member of the staple member 6516). Donner further discloses embodiments comprising bores which may allow bone to grow into a hollow interior of the implant in par.369, however, Donner does not disclose that the opposed first and second sides are formed of porous metal and have a porous metal outer surface and does not disclose that the opposed ends are formed of porous metal and have a porous outer surface, wherein the upper surface portion and lower surface portion are formed as solid structure portions of the tapered member body having a substantially smooth outer surface.
Weiland teaches an orthopedic implant for fusing bones, in the same field of endeavor, wherein both opposed first and second sides of the implant (considered the top and bottom sides in figs. 2 and 3) and longitudinally opposed ends (considered the sides with the web 8) are formed of porous metal and have a porous outer surface for the purpose of providing an implant which grows together with the bone and tissue material (par.6 and 9). Weiland further teaches solid and smooth upper and lower surface portions (considered the trailing and leading end portions in figs. 2 and 3) for the purpose of providing stability and facilitating the implantation process (par.49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle side surfaces 50 and 60 of the implant of Donner to be formed of porous metal and have a porous metal outer surface as taught by Weiland in order to allow the implant to grow together with the surrounding bone and tissue material which improves fixation of the implant to the bones. It would have been further obvious to include solid smooth upper and lower surfaces as taught by Weiland for the upper and lower surfaces of Donner in order to provide implant strength and stability and to provide a smooth surface to facilitate the implantation process while not damaging surrounding tissues. Donner in view of Weiland discloses the invention substantially as claimed, but Donner in view of Weiland does not disclose that the second leg member has a tapered structure wherein the outer surface extends obliquely towards the inner surface in a direction from the upper planar surface portion towards the lower surface portion and meets with the inner surface to form a distal tip, wherein the outer surface extends in an oblique direction all the way from the first leg member lower surface to the distal tip.
Di Giacomo teaches an orthopedic implant, in the same field of endeavor, wherein a fixation member comprise a second leg member 240 extending away from a first leg member (figs. 7-8(e)), the second leg member having a tapered structure wherein an outer surface of the second leg member extends obliquely towards an inner surface in an upper to lower direction and meets with the inner surface of the second leg member to form a distal tip 245 (fig.7; the outer surface meets with the inner surface at a point at the edge of the inner surface), wherein the outer surface extends in an oblique direction all the way from the first leg member lower surface to the distal tip (fig.8b) for the purpose of allowing the implant to be pressed into the bone and stay in the right position (par.21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the second leg member of the staple member of Donner in view of Weiland to be tapered and extend obliquely toward the inner surface all the way from the first leg member lower surface to the distal tip as taught by Di Giacomo in order to allow for the staple member to be more easily inserted into the bone.
Regarding claim 3, see Donner figs. 123A-123C for the tapered shape having a smaller width at the lower surface 42 than the width at the upper surface 43.
Regarding claim 5-8, see first and second staple portions 6516 in figs. 123A-123E. At least fig.123C specifically shows each staple extending laterally outwardly relative to the sides and each staple portion including a first leg member (considered the upper laterally extending portion of the staple 6516) extending laterally outwardly from and substantially flush with the upper surface portion 43 and a second leg member (considered the portion of 6516 spaced from and extending along the body) substantially perpendicular to the first leg member and extending in a direction from the top surface to the bottom surface.
Regarding claim 11, see figs.123C of Donner for gap 6512 which spaces the second leg member apart from the tapered member body. Figs. 123A-123C of Donner further show the second leg member is shorter than the tapered member body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774